Exhibit 10.3
STOCK APPRECIATION RIGHTS AGREEMENT
     STOCK APPRECIATION RIGHTS AGREEMENT, dated as of [DATE], between WESCO
INTERNATIONAL, INC., a Delaware corporation (the “Company”), and the Grantee
whose name appears on the signature page hereof (the “Grantee”).
WITNESSETH:
     WHEREAS, the Board of Directors of the Company (the “Board”) has designated
the Compensation Committee of the Board (the “Committee”) to administer the
Company’s 1999 Long-Term Incentive Plan (as amended from time to time, the
“Plan”); and
     WHEREAS, the Board has determined to grant to the Grantee, under the Plan,
a Stock Appreciation Right with respect to the aggregate number of shares of the
Company’s Common Stock, par value $.01 per share (the “Common Stock”), set forth
on the signature page hereof (the “SAR Shares”) at an exercise price of $[PRICE]
per SAR Share;
     NOW, THEREFORE, to evidence the Stock Appreciation Right so granted, and to
set forth its terms and conditions under the Plan, the Company and the Grantee
hereby agree as follows:
     1. Confirmation of Grant; Exercise Price. The Company hereby grants to the
Grantee, effective as of the date hereof, a Stock Appreciation Right (the “SAR”)
with respect to the SAR Shares at an exercise price of $[PRICE] per share (the
“Exercise Price”). This Agreement is subordinate to, and the terms and
conditions of the SAR granted hereunder are subject to, the terms and conditions
of the Plan.
     2. Vesting Term. Equally at a rate of one-third of the amount granted on
[DATE], [DATE]; and [DATE] as long as you are employed by WESCO.
     3. Exercisability. To the extent the SAR has not previously become
exercisable or expired, and provided that the Grantee remains employed by the
Company on such date, the SAR shall vest in full on [DATE].
     4. Termination of SAR.
          (a) Normal Termination Date. Unless an earlier termination date is
specified in Section 4(b), the SAR shall terminate on [DATE] (the “Normal
Termination Date”).
          (b) Early Termination. If the Grantee’s Active Employment (as defined
below) is voluntarily or involuntarily terminated for any reason whatsoever
prior to the Normal Termination Date, any portion of the SAR that has not become
exercisable on or before the effective date of such termination of employment
shall terminate on such effective date. Any portion of the SAR that has become
exercisable on or before the date of the Grantee’s termination of Active
Employment shall remain exercisable for whichever of the following periods is
applicable, and if not exercised within such period, shall terminate upon the
expiration of such period: (i) if the Grantee’s Active Employment is terminated
by reason of the Grantee’s

 



--------------------------------------------------------------------------------



 



death, Permanent Disability or Retirement at Normal Retirement Age (each an
“Extraordinary Termination”), then any SARs held by the Grantee and then
exercisable shall remain exercisable solely until the first to occur of (A) the
first anniversary of the Grantee’s termination of employment or (B) the
expiration of the term of the SAR, and (ii) if the Grantee’s Active Employment
is terminated for any reason other than an Extraordinary Termination or for
Cause, then any then exercisable SARs held by such Grantee shall remain
exercisable for a period of sixty days after the date of the Grantee’s
termination of employment. Notwithstanding anything else contained in this
Agreement, if the Grantee’s Active Employment is terminated by the Company for
Cause, then all SARs shall terminate and be canceled immediately upon such
termination, regardless of whether then exercisable. Nothing in this Agreement
shall be deemed to confer on the Grantee any right to continue in the employ of
the Company or any of its direct or indirect subsidiaries, or to interfere with
or limit in any way the right of the Company or any of its direct or indirect
subsidiaries to terminate such employment at any time.
     5. Charitable Donation Provision. A Grantee is permitted to transfer his or
her vested SARs to family members, trust, or other parties, including a charity
or non-profit organization subject to certain guidelines, terms, conditions and
restrictions as defined by the Compensation Committee and administered by the
Company.
     6. Restrictions on Exercise; Non-Transferability of SAR.
          (a) Restrictions on Exercise. The SAR may be exercised only with
respect to full shares of Common Stock. No fractional shares of Common Stock
shall be issued. Notwithstanding any other provision of this Agreement, the SAR
may not be exercised in whole or in part, and no certificates representing
Shares shall be delivered, (i) unless all requisite approvals and consents of
any governmental authority of any kind having jurisdiction over the exercise of
options shall have been secured, (ii) unless the issuance of SAR Shares upon the
exercise of the SAR shall be exempt from registration under applicable U.S.
federal and state securities laws, and applicable non-U.S. securities laws, or
the SAR Shares shall have been registered under such laws, and (iii) unless all
applicable U.S. federal, state and local and non-U.S. tax withholding
requirements shall have been satisfied. The Company shall use commercially
reasonable efforts to obtain the consents and approvals referred to in clause
(i) of the preceding sentence, to satisfy the withholding requirements referred
to in clause (iii) of the preceding sentence so as to permit the SAR to be
exercised.
          (b) Non-Transferability of SAR. The SAR may be exercised only by the
Grantee or by his estate. The SAR is not assignable or transferable, in whole or
in part, and it may not, directly or indirectly, be offered, transferred, sold,
pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including without limitation by gift, operation of law or otherwise)
other than by will or by the laws of descent and distribution to the estate of
the Grantee upon his death, provided that the deceased Grantee’s beneficiary or
the representative of his estate shall acknowledge and agree in writing, in a
form reasonably acceptable to the Company, to be bound by the provisions of this
Agreement and the Plan as if such beneficiary or the estate were the Grantee.
          (c) Certain Definitions. As used in this Agreement the following terms
shall have the following meanings:

- 2 -



--------------------------------------------------------------------------------



 



               (i) “Active Employment” shall mean active employment with the
Company or any direct or indirect subsidiary of the Company.
               (ii) “Cause” shall mean (A) the willful failure by the Grantee
substantially to perform his employment-related duties (other than any such
failure due to physical or mental illness) after a demand for substantial
performance is delivered to the Grantee by the Director of Human Resources,
which notice identifies the manner in which the Director of Human Resources,
believes that the Grantee has not substantially performed his employment-related
duties, (B) the engaging by the Grantee in willful and serious misconduct that
is injurious to the Company or any of its affiliates, (C) the conviction of the
Grantee of, or the entering by the Grantee of a plea of nolo contendere to, a
crime that constitutes a felony, or (D) the breach (including but not limited to
the material or willful failure to cure a breach) by the Grantee of any written
covenant or agreement with the Company or any of its affiliates not to disclose
any information pertaining to the Company or any of its affiliates or not to
compete or interfere with the Company or any of its affiliates.
               (iii) “Fair Market Value” shall mean the closing price per share
of the Common Stock on the New York Stock Exchange or other established stock
exchange (or exchanges) on the applicable date, or if no sale of Common Stock
has been recorded on such day, then on the next preceding day on which a sale
was so made. If shares of Common Stock are not traded on an established stock
exchange on the applicable date, Fair Market Value shall be determined by the
Committee in good faith.
               (iv) “Retirement at Normal Retirement Age” shall mean retirement
at age 65 or later.
               (v) “Permanent Disability” shall mean a physical or mental
disability or infirmity that prevents the performance of such Grantee’s
employment-related duties lasting (or likely to last, based on competent medical
evidence presented to the Board) for a continuous period of six months or
longer. The Board’s reasoned and good faith judgment of Permanent Disability
shall be final, binding and conclusive on all parties hereto and shall be based
on such competent medical evidence as shall be presented to it by the Grantee or
by any physician or group of physicians or other competent medical expert
employed by the Grantee or the Company to advise the Board.
     7. Exercise of the SAR and Tax Withholding.
          (a) Exercise. To the extent that the SAR shall have become and remains
exercisable as provided in Section 3 and subject to such reasonable
administrative regulations as the Board or the Committee may have adopted, the
SAR may be exercised, in whole or in part, by notice to the Secretary of the
Company or the Option Administration Department in writing given 15 business
days prior to the date on which the Grantee expects to exercise the SAR (the
“Exercise Date”), specifying the number of SAR Shares with respect to which the
SAR is being exercised (the “Exercise Shares”) and the expected Exercise Date,
provided that if shares of Common Stock are traded on a U.S. national securities
exchange or bid and ask prices for shares of Common Stock are quoted over the
NASDAQ National Market (“NASDAQ”) operated by the National Association of
Securities Dealers, Inc., notice may be given five business days before the
Exercise Date. Upon exercise of the SAR, the Grantee shall be entitled to
receive a number

- 3 -



--------------------------------------------------------------------------------



 



of shares of Common Stock (the “Net SAR Shares”) equal to the quotient obtained
by dividing x by y, where:

             
 
  x   =   the number of Exercise Shares multiplied by the excess, if any, of
(A) the Fair Market Value of a share of Common Stock on the Exercise Date over
(B) the Exercise Price, and
 
           
 
  y   =   the Fair Market Value of a share of Common Stock on the Exercise Date.

No fractional share of Common Stock shall be issued to make any payment in
respect of SAR; if any fractional share would be issuable, the number of Net SAR
Shares payable to the Grantee shall be rounded down to the next whole share (no
payment of cash, shares or other consideration shall be made with respect to
such fractional share). The Company may require the Grantee to furnish or
execute such other documents as the Company shall reasonably deem necessary (i)
to evidence such exercise, (ii) to determine whether registration is then
required under the U.S. Securities Act of 1933, as amended (the “Securities
Act”), and (iii) to comply with or satisfy the requirements of the Securities
Act, applicable state or non-U.S. securities laws or any other law.
          (b) Withholding. Whenever the Net SAR Shares are to be issued pursuant
to the exercise of the SAR, the Company may require the recipient of the Net SAR
Shares to remit to the Company an amount sufficient to satisfy the employer’s
minimum statutory U.S. federal, state and local and non-U.S. tax withholding
requirements. If shares of Common Stock are traded on a U.S. national securities
exchange or bid and ask prices for shares of Common Stock are quoted on the
NASDAQ, the Company may, if requested by the Grantee, withhold Net SAR Shares to
satisfy applicable minimum statutory withholding requirements, subject to the
provisions of the Plan and any rules adopted by the Board or the Committee
regarding compliance with applicable law, including, but not limited to, Section
16(b) of the U.S. Securities Exchange Act of 1934, as amended (the “Exchange
Act”).
     8. Representations and Warranties of the Company. The Company represents
and warrants to the Grantee that (a) the Company has been duly incorporated and
is an existing corporation in good standing under the laws of the State of
Delaware, (b) this Agreement has been duly authorized, executed and delivered by
the Company and constitutes a valid and legally binding obligation of the
Company enforceable against the Company in accordance with its terms, and
(c) the Net SAR Shares, when issued and delivered upon exercise of the SAR in
accordance with the terms hereof, will be duly authorized, validly issued, fully
paid and nonassessable, and free and clear of any liens or encumbrances other
than those created pursuant to this Agreement or otherwise in connection with
the transactions contemplated hereby.
     9. Change in Control and Adjustments to Reflect Capital Changes.
          (a) Accelerated Vesting Upon Change in Control. In the event of a
Change in Control, the SAR shall become immediately and fully exercisable unless
such Change in Control results from the Grantee’s beneficial ownership (within
the meaning of Rule 13d-3 under the Exchange Act) of Common Stock or other
Company Voting Securities (as defined in the Plan).

- 4 -



--------------------------------------------------------------------------------



 



          (b) Recapitalization. The number and kind of shares subject to the SAR
and the Exercise Price of the SAR shall be appropriately adjusted to reflect any
stock dividend, stock split, or share combination or any recapitalization,
merger, consolidation, exchange of shares, liquidation or dissolution of the
Company or other change in capitalization with a similar substantive effect upon
the Plan or the SAR. The Committee shall have the power and sole discretion to
determine the amount of the adjustment to be made in each case.
          (c) Certain Mergers. After any Merger in which the Company is not the
surviving corporation or pursuant to which a majority of the shares which are of
the same class as the shares that are subject to the SAR are exchanged for, or
converted into, or otherwise become shares of another corporation, the
surviving, continuing, successor or purchasing corporation, as the case may be
(the “Acquiring Corporation”), will either assume the Company’s rights and
obligations under this Agreement or substitute an award in respect of the
Acquiring Corporation’s stock for the SAR, provided, however, that if the
Acquiring Corporation does not assume or substitute for the SAR, the Board shall
provide prior to the Merger that any unexercisable and/or unvested portion of
the SAR shall be immediately exercisable and vested as of a date prior to such
Merger, as the Board so determines. The exercise and/or vesting of the SAR that
was permissible solely by reason of this Section 9(c) shall be conditioned upon
the consummation of the Merger. If the SAR is neither assumed by the Acquiring
Corporation nor exercised as of the date of the Merger, the SAR shall terminate
effective as of the effective date of the Merger. Comparable rights shall accrue
to the Grantee in the event of successive Mergers of the character described
above.
          (d) Certain Definitions.
               (i) “Change in Control” means the first to occur of the following
events: (a) the acquisition by any person, entity or “group” (as defined in
Section 13(d) of the Exchange Act), other than the Company, its subsidiaries,
any employee benefit plan of the Company or its subsidiaries, or Cypress
Merchant Banking Partners L.P. or any successor investment vehicle, of 30% or
more of the combined voting power of the Company’s then outstanding voting
securities; (b) the merger or consolidation of the Company, as a result of which
persons who were stockholders of the Company immediately prior to such merger or
consolidation, do not, immediately thereafter, own, directly or indirectly, more
than 70% of the combined voting power entitled to vote generally in the election
of directors of the merged or consolidated company; (c) the liquidation or
dissolution of the Company; (d) the sale, transfer or other disposition of all
or substantially all of the assets of the Company to one or more persons or
entities that are not, immediately prior to such sale, transfer or other
disposition, affiliates of the Company; and (e) during any period of not more
than two years, individuals who constitute the Board as of the beginning of the
period and any new director (other than a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in clause (a) or (b) of this sentence) whose election by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who were directors at
such time or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board.

- 5 -



--------------------------------------------------------------------------------



 



               (ii) “Merger” means any merger, reorganization, consolidation,
share exchange, transfer of assets or other transaction having similar effect
involving the Company.
     10. No Rights as Stockholder. The Grantee shall have no voting or other
rights as a stockholder of the Company with respect to any SAR Shares until the
exercise of the SAR and the issuance of a certificate or certificates to him for
Net SAR Shares. No adjustment shall be made for dividends or other rights for
which the record date is prior to the issuance of such certificate or
certificates.
     11. Miscellaneous.
          (a) Notices. All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given if delivered personally or sent by certified or
express mail, return receipt requested, postage prepaid, or by any recognized
international equivalent of such delivery, to the Company, or the Grantee, as
the case may be, at the following addresses or to such other address as the
Company or the Grantee, as the case may be, shall specify by notice to the
others:

                          (i)   if to the Company, to it at:
 
       
 
      WESCO International, Inc.
Suite 700
225 West Station Square Drive
Pittsburgh, Pennsylvania 15219-1122
 
       
 
      Attention: Legal Department                   (ii)   if to the Grantee, to
the Grantee at the address set forth on the signature page hereof.


All such notices and communications shall be deemed to have been received on the
date of delivery or on the third business day after the mailing thereof.
          (b) Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.
          (c) Waiver; Amendment.
               (i) Waiver. Any party hereto or beneficiary hereof, may, by
written notice to the other parties (A) extend the time for the performance of
any of the obligations or other actions of the other parties under this
Agreement, (B) waive compliance with any of the conditions or covenants of the
other parties contained in this Agreement and (C) waive or modify performance of
any of the obligations of the other parties under this Agreement. Except as
provided in the preceding sentence, no action taken pursuant to this Agreement,
including,

- 6 -



--------------------------------------------------------------------------------



 



without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein. The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder.
               (ii) Amendment. This Agreement may not be amended, modified or
supplemented orally, but only by a written instrument executed by the Grantee
and the Company.
          (d) Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Grantee without the prior written consent of
the other parties.
          (e) Applicable Law. This Agreement shall be governed by and construed
in accordance with the law of the Commonwealth of Pennsylvania, regardless of
the law that might be applied under principles of conflict of laws, except to
the extent that the corporate law of the State of Delaware specifically and
mandatorily applies.
          (f) Section and Other Headings, etc. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement. In this Agreement all
references to “dollars” or “$” are to United States dollars.
          (g) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
          (h) Delegation by the Board. All of the powers, duties and
responsibilities of the Board specified in this Agreement may, to the full
extent permitted by applicable law, be exercised and performed by any duly
constituted committee thereof to the extent authorized by the Board to exercise
and perform such powers, duties and responsibilities.
          (i) Tax Status of the SAR. The SAR is not intended to be treated as an
arrangement that provides for a deferral of compensation subject to Section 409A
of the Internal Revenue Code. This Agreement shall be construed and applied so
as to ensure that the SAR is not covered by Section 409A; and this Agreement
shall be deemed amended to the extent reasonably necessary, as determined by the
Committee in its sole discretion, to exclude the SAR from the application of
Section 409A. Without limiting the generality of the foregoing, in accordance
with Notice 2005-1 of the Internal Revenue Service, the SAR Exercise Price shall
never become less than the Fair Market Value of the underlying shares of Common
Stock on the date of grant.
[SIGNATURE PAGE FOLLOWING]

- 7 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Grantee have executed this
Agreement as of the date first above written.

                  WESCO INTERNATIONAL, INC.    
 
           
 
  By:        
 
                Stephen A. Van Oss, Senior Vice President and Chief Financial &
Administration Officer    
 
                THE GRANTEE:    
 
           
 
  By:        
 
     
 
      <Full Legal Name>    
 
                Address of the Grantee:    
 
           
 
            <Grantee address>    
 
           <City>, <State> <Zip>    

Total Number of Shares
Of Common Stock with
Respect to Which the
SAR Has Been Granted:                 <number>

- 8 -